DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/4/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,730,697 to Campbell in view of US Patent 8,631,904 to Wilds.
Regarding claim 1, Campbell discloses a carrier comprising: a frame coupleable with a ladder in: a first position (in the orientation of Fig. 3, with the hooks hooked under the rungs on the lower end of a ladder (i.e. with the seat hanging downward)) in which the frame supports the ladder when a person carries the frame (a person can place their hand under 12 and carry the ladder in an upright position), and a second position (the orientation of Fig. 2, but with the frame coupled on the lowest two rungs) in which the frame and ladder, together, support a person when the person sits on the frame (the 

    PNG
    media_image1.png
    977
    593
    media_image1.png
    Greyscale

Campbell Annotated Fig. 4
Regarding claim 2, Campbell discloses wherein when the carrier is coupled to a ladder and in the first position, the frame's first member holds a rung of the ladder and the frame's second member lies adjacent and parallel a side rail of the ladder (in Fig. 3 orientation with the seat hanging downward – the hooks would hold at least one rung, and the seat would be adjacent and parallel to a side rail as claimed).

Regarding claim 4, Campbell discloses wherein when the carrier is coupled to a ladder and in the second position, the frame's first member holds a rung of the ladder and the frame's second member lies at angle relative to a side rail that is less than 90 yet greater than 45 (Figs. 1-2).
Regarding claim 5, Campbell discloses wherein the frame is releasably coupleable with the ladder (Fig. 1 – hooks are releasable).
Regarding claim 6, Campbell discloses wherein the frame's first member includes a hook (16) having a bend in which a rung of a ladder is disposed when the frame is coupled to the ladder in the first position and in the second position.

Regarding claim 8, Campbell discloses wherein each of the hooks holds the same, single rung of a ladder (Fig. 1 – both hooks 16 would hold the same rung).
Regarding claim 9, Campbell discloses wherein the frame's second member includes a region that is flat (top of seat 22) and configured to support a person while the person sits on the frame.
Regarding claim 12, Campbell discloses a leg (28) configured to help support the second member, when the frame is coupled in the second position and while a person sits on the second frame.
Regarding claim 13, Campbell discloses wherein the leg has a length that is adjustable (Col. 2, lines 3-8).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell and Wilds, further in view of US Published Application 2007/0084893 to Godshaw.
Regarding claim 10, the combination from claim 1 fails to disclose a variable-sized harness.  However, Godshaw discloses a strap ladder attachment wherein the strap is length-adjustable (see slide buckle on 14 in cover figure).  It would have been obvious to one of ordinary skill to have included a slide buckle in the combination to allow for adjusting the size of the strap as desired.  
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell and Wilds, further in view of US Published Application 2007/0228098 to Teeters.
Regarding claim 11, the combination from claim 1 fails to disclose two straps.  However, Teeters discloses a frame attachment for a ladder that includes two shoulder harness straps.  It would have been obvious to one of ordinary skill to have included two shoulder straps in the combination to balance the weight of the frame between both of the user’s shoulders.  Further, the modification only requires a simple substitution of one known, equivalent strap carrying method (two shoulder straps) for another (one shoulder strap) to obtain predictable results.
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell and Wilds, further in view of US Patent 10,006,248 to Goodnow.
Regarding claim 14, the combination from claim 1 fails to disclose a strap.  However, Goodnow discloses a ladder attachment including a strap (170) configured to hold (i.e. capable of holding) the ladder.  It would have been obvious to one of ordinary skill to have included a strap in the combination to additionally hold or stabilize the attachment on the ladder, as taught by Goodnow (Col. 12, lines 11-23).  For example, the strap could connect to 14 to additionally secure/stabilize the frame onto the ladder, or could connect to another portion to secure/stabilize that portion of the attachment onto the ladder.  In the combination, the strap is capable of holding the ladder when the frame is in the first position.  Alternatively, it would have been obvious to one of ordinary skill to have used Goodnow’s strap to replace the securing bolt 38 (rather than in addition to the securing bolt 38) because the modification would have 
Regarding claim 15, the combination from claim 14 discloses wherein the strap is configured to hold (i.e. is capable of holding) a portion of the ladder that is not held by the frame's first member (the strap is capable of looping around one or both of the side rails, for example).
Response to Arguments
Applicant's arguments filed 6/4/2021 have been fully considered but they are not persuasive.
As to applicant’s argument that Collins’ attachment would not work with a steep ladder, see the new rejection above based on Campbell.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734